IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


SCF CONSULTING, LLC,                         : No. 347 EAL 2016
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
BARRACK, RODOS & BACINE,                     :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 1st day of February, 2017, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, as stated by Petitioner, is:


             Whether the Trial Court and Superior Court erred in sustaining
             [Respondent’s] demurrer to all [c]ounts of [Petitioner’s] Complaint,
             where, even assuming arguendo that the Compensation Plan was
             in violation of R.P.C. 5.4, Pennsylvania law, public policy and the
             interests of justice require such an agreement to be enforced
             because an attorney must not be shielded from liability, nor
             financially rewarded for violating the Rules of Professional
             Conduct[?]


      Justice Mundy did not participate in the consideration or decision of this matter.